DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Claim Objection
	Applicant’s amendment to claim 1 has successfully overcome the previous claim objection. That objection is now withdrawn.

II.	Claim Rejections under 35 U.S.C. §§ 102 and 103
	Applicant’s amendments to claim 1 and accompanying remarks have overcome the previous grounds of rejection under 35 U.S.C. §§ 102 and 103. However, after further search and consideration, new/updated grounds of rejection are introduced below.

Election/Restrictions
Applicant’s election of Group I, claims 1-4 in the reply filed on June 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0335288 A1 to Toth et al. (hereinafter “Toth”) in view of JP 2004-83425 to Nitto Denko Corp (hereinafter “Nitto Denko ‘425”)(see IDS with copy submitted July 7, 2022). 
Regarding Claim 1, Toth teaches a biosensor comprising: 
a pressure-sensitive adhesive layer (1060; FIG. 10C) for attaching to a surface of a living body, 
a substrate layer (1065; FIG. 10C) disposed on an upper face of the pressure-sensitive adhesive layer and having a stretching property (see, e.g., Para. 246, 444)
a probe (1085; FIG. 10C) disposed on the lower face of the pressure-sensitive adhesive layer, and 
an electronic component (see “module” in Para. 475, seen more clearly in FIGS. 2a-2c; Toth’s equivalent to the claimed “electronic component” can either be the module as a whole, or one of the individual components 270 or 280 within the module seen in FIG. 2c) mounted on the substrate layer so as to be connected (see “interconnect” in Para. 475, which is an electrical connection between the “module” and the electrode) to the probe, 
wherein a total thickness of the pressure-sensitive adhesive layer and the substrate layer is 1 µm or more and less than 100 µm (see Para. 476: “The patch is shown with a predetermined thickness 1090 in accordance with the present disclosure. In aspects, to maintain a breathable, flexible interface, the thickness 1090 may be less than 200 um, less than 100 um, less than 50 um, less than 25 um, less than 12 um, less than 6 um, etc.”).

	Toth fails to explicitly teach: 
(1)	a skin peel area percentage of the pressure-sensitive adhesive layer is 50% or less in a skin peel test, 
(2)	elongation at break of the substrate layer, which is measured in accordance with JIS K 7127 (1999) at a tensile speed of 5 mm/min and with a test piece type 2, is 200% or more and 2000% or less, 
(3)	tensile strength of the substrate layer at 20 °C, which is measured as strength at break with 100 mm between the chucks and at a tensile speed 300 mm/min in accordance with JIS K 7127(1999), is 0.1N/20 mm or more and 20N/20 mm or less, and 
(4)	tensile storage modulus E' of the substrate layer at 20 °C, which is determined by measuring dynamic viscoelasticity of the substrate layer under conditions of a frequency of 1Hz and a temperature increase speed of 10°C /min, is 0.1 MPa or more and 2,000 MPa or less.

	Concerning (1) above, another reference, Nitto Denko ‘425, teaches a similar pressure-sensitive adhesive member to be attached to the skin and having a skin peel area percentage overlapping with Applicant’s claimed value here (see e.g. Para. 10 of Applicant’s submitted machine translation: “40% or less” and “1% to 35%”). Nitto Denko ‘425 teaches various advantages of this, such as “the tensile stress of the adhesive member is relaxed, and the burden on the skin can be reduced.”  Para. 29 discusses other advantages. Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Toth to have the skin peel area percentage taught by Nitto Denko ‘425 so that Toth can be enhanced to provide the benefits of that configuration taught by Nitto Denko ‘425. 
	Concerning (2)-(4) above, based on Applicant’s disclosure in the specification at Paras. [0042]-[0048], these material properties seem to be based on the material chosen for the substrate layer. Although Para. [0042] lists several example materials, Para. [0043] highlights polyurethane as apparently the most preferred material choice. It thus stands to reason that a prior art substrate layer made from polyurethane will provide the same material characteristics claimed by Applicant here. On that note, attention is direction to Toth at Para. [0254] in which it is taught that polyurethane is a suitable material choice for the substrate layer. As such, Toth’s polyurethane substrate layer will possess the material properties claimed by Applicant in items (2)-(4) listed above. 

	Regarding Claim 2, see e.g. thickness 1090 in FIG. 10c described in Para. 476. Adhesive layer 1060 is shown in FIG. 10c to be roughly half of the total thickness 1090, and thus would possess roughly half of the possible values recited in Para. 476, which would fall within Applicant’s claimed range here. Additionally, see Para. 249: “To maintain a breathable, flexible interface, the thin adhesive layer may have a thickness of less than 50 um, less than 25 um, less than 12 um, less than 6 um, less than 4 um, etc. The thin adhesive layer may be formed from a pressure sensitive adhesive …”

	Regarding Claim 3, see e.g. components 270 and/or PCB 280 in FIG. 2c, which by comparing between FIGS. 2b, 2c and 10c, are seen to have generally similar thickness to that of the substrate and/or adhesive layers. Similarly, see PCB 1270 in FIG. 12c which can also be considered equivalent to the claimed “electronic component” and which is also shown in that figure to have a generally similar thickness as the substrate layer, which would encompass values falling within Applicant’s claimed range here.

Regarding Claims 2-4, it is additionally noted that concerning the thickness of the adhesive layer and electronic component, as well as the flat surface area of the electronic component, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal sizing for each component of the biosensor based on routine considerations that would be apparent to one skilled in the art. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
	Additionally, given that Toth illustrates a biosensor having all of the same claimed components found in Applicant’s claims here, and possessing a generally similar overall size (as evidenced by Para. 476 of Toth at least), one skilled in the art would expect the size of Toth’s device to be such that it generally possesses the same properties as Applicant’s claimed values here. A prima facie case of obviousness exists where claimed ranges or amounts are close to the prior art (even if they do not overlap) if the ranges/amounts are sufficiently close that one skilled in the art would expect them to have the same properties. See MPEP § 2144.05(I). 
	 Finally, it is noted that as a general matter, mere changes in size/proportion are not themselves patentable absent some evidence of unexpected results or other particular criticality. See MPEP § 2144.04(IV)(A). Here, there does not appear to be any particular change in functionality as a result of the specific claimed ranges. 

Claims 1-4 are also rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-93167 A to Nitto Denko Corporation (hereinafter “Nitto Denko ‘167”)(cited in Applicant’s IDS) in view of Toth and Nitto Denko ‘425.
Regarding Claim 1, Nitto Denko ‘167 teaches a biosensor comprising: 
a pressure-sensitive adhesive layer (2) for attaching to a surface of a living body, 
a substrate layer (5) disposed on an upper face of the pressure-sensitive adhesive layer and having a stretching property (see e.g. Paras. 10, 20 of the translation of Nitto Denko ‘167 cited by Applicant)
a probe (4) disposed on the lower face of the pressure-sensitive adhesive layer, and 
an electronic component (3) mounted on the substrate layer so as to be connected (see e.g. FIG. 1) to the probe, 
wherein a total thickness of the pressure-sensitive adhesive layer and the substrate layer is 1 µm or more and less than 100 µm (see Para. 23: thickness in the range of 20-100 micrometers).

As further evidence concerning the thickness of the layers, Toth teaches a similar biosensor device including an adhesive layer and substrate layer that together have a thickness overlapping with this range (see Toth at Para. 476: “The patch is shown with a predetermined thickness 1090 in accordance with the present disclosure. In aspects, to maintain a breathable, flexible interface, the thickness 1090 may be less than 200 um, less than 100 um, less than 50 um, less than 25 um, less than 12 um, less than 6 um, etc.”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Nitto Denko ‘167 to further incorporate a a total thickness of the pressure-sensitive adhesive layer and the substrate layer being 1 µm or more and less than 100 µm, as taught by Toth, because this would help “maintain a breathable, flexible interface” as taught by Toth, and/or because it would amount to merely selecting an appropriate size/dimension taught in the existing prior art as being suitable for this application.
Furthermore, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal sizing for each component of the biosensor based on routine considerations that would be apparent to one skilled in the art. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Additionally, given that both Nitto Denko ‘167 and Toth illustrate biosensors having all of the same claimed components found in Applicant’s claims here, and possessing a generally similar overall size (as evidenced by Para. 476 of Toth at least), one skilled in the art would expect the size of Nitto Denko ‘167’s device and Toth’s device to be such that it generally possesses the same properties as Applicant’s claimed values here. A prima facie case of obviousness exists where claimed ranges or amounts are close to the prior art (even if they do not overlap) if the ranges/amounts are sufficiently close that one skilled in the art would expect them to have the same properties. See MPEP § 2144.05(I). 
 Finally, it is noted that as a general matter, mere changes in size/proportion are not themselves patentable absent some evidence of unexpected results or other particular criticality. See MPEP § 2144.04(IV)(A). Here, there does not appear to be any particular change in functionality as a result of the specific claimed ranges. 

Nitto Denko ‘167 also fails to explicitly teach: 
(1)	a skin peel area percentage of the pressure-sensitive adhesive layer is 50% or less in a skin peel test, 
(2)	elongation at break of the substrate layer, which is measured in accordance with JIS K 7127 (1999) at a tensile speed of 5 mm/min and with a test piece type 2, is 200% or more and 2000% or less, 
(3)	tensile strength of the substrate layer at 20 °C, which is measured as strength at break with 100 mm between the chucks and at a tensile speed 300 mm/min in accordance with JIS K 7127(1999), is 0.1N/20 mm or more and 20N/20 mm or less, and 
(4)	tensile storage modulus E' of the substrate layer at 20 °C, which is determined by measuring dynamic viscoelasticity of the substrate layer under conditions of a frequency of 1Hz and a temperature increase speed of 10°C /min, is 0.1 MPa or more and 2,000 MPa or less.

	Concerning (1) above, another reference, Nitto Denko ‘425, teaches a similar pressure-sensitive adhesive member to be attached to the skin and having a skin peel area percentage overlapping with Applicant’s claimed value here (see e.g. Para. 10 of Applicant’s submitted machine translation: “40% or less” and “1% to 35%”). Nitto Denko ‘425 teaches various advantages of this, such as “the tensile stress of the adhesive member is relaxed, and the burden on the skin can be reduced.”  Para. 29 discusses other advantages. Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Nitto Denko ‘167 to have the skin peel area percentage taught by Nitto Denko ‘425 so that Nitto Denko ‘167 can be enhanced to provide the benefits of that configuration taught by Nitto Denko ‘425. 
	Concerning (2)-(4) above, based on Applicant’s disclosure in the specification at Paras. [0042]-[0048], these material properties seem to be based on the material chosen for the substrate layer. Although Para. [0042] lists several example materials, Para. [0043] highlights polyurethane as apparently the most preferred material choice. It thus stands to reason that a prior art substrate layer made from polyurethane will provide the same material characteristics claimed by Applicant here. On that note, attention is direction to Nitto Denko ‘167 at Para. [0020] (of Applicant’s submitted machine translation) in which it is taught that polyurethane resin is a suitable material choice for the substrate layer. As such, Denko ‘167’s polyurethane substrate layer will possess the material properties claimed by Applicant in items (2)-(4) listed above. 

Regarding Claims 2-4, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal sizing for each component of the biosensor based on routine considerations that would be apparent to one skilled in the art. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Additionally, given that both Nitto Denko ‘167 and Toth illustrate biosensors having all of the same claimed components found in Applicant’s claims here, and possessing a generally similar overall size (as evidenced by Para. 476 of Toth at least), one skilled in the art would expect the size of Nitto Denko ‘167’s device and Toth’s device to be such that it generally possesses the same properties as Applicant’s claimed values here. A prima facie case of obviousness exists where claimed ranges or amounts are close to the prior art (even if they do not overlap) if the ranges/amounts are sufficiently close that one skilled in the art would expect them to have the same properties. See MPEP § 2144.05(I). 
 Finally, it is noted that as a general matter, mere changes in size/proportion are not themselves patentable absent some evidence of unexpected results or other particular criticality. See MPEP § 2144.04(IV)(A). Here, there does not appear to be any particular change in functionality as a result of the specific claimed ranges. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action(s):
Li et al. ‘057: see FIGS. 6, 7a, 8a.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792